UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

DAVID HALL CRUM,                               )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Civil Action No. 1:22-cv-00494 (UNA)
                                               )
MEDSTAR EMERGENCY                              )
GEORGETOWN,                                    )
                                               )
                                               )
                Defendant.                     )

                                   MEMORANDUM OPINION

       A few months ago, plaintiff filed a pro se complaint, ECF No. 1, and application for leave

to proceed in forma pauperis (“IFP”), ECF No. 2. The court entered an order, ECF No. 3, denying

plaintiff’s IFP application without prejudice, because his conclusory request to proceed IFP was

unsworn and failed to include sufficient financial information. Plaintiff was ordered to, within 30

days, either (1) submit a properly executed IFP application, along with a motion to reconsider or,

(2) pay the $402 filing fee applicable to civil actions. Id. at 2.

       Plaintiff has now filed a motion to reconsider, ECF No. 4, and an amended application to

proceed IFP, ECF No. 5. Because the amended IFP application is both sworn and provides

adequate information as to plaintiff’s financial status, both the motion to reconsider and the IFP

application will be granted. Turning then to review the complaint, this matter will be dismissed

for failure to state a claim, see 28 U.S.C. § 1915(e)(2)(B)(ii), and for want of subject matter

jurisdiction, see Fed. R. Civ. P. 12(h)(3), as explained below.

       Plaintiff, a resident of Washington, D.C., sues MedStar Georgetown University Hospital.

He alleges that he went to MedStar Georgetown’s emergency room in February 2022, because he

was experiencing difficulty breathing and chest pain. He alleges that the hospital staff “displayed


                                                   1
. . . serious incompetence” by failing to take his medical history into account and by painfully

administering intravenous therapy. He also maintains that he was wrongfully discharged from the

hospital despite having “walking pneumonia” and “fluid in his lungs,” and he contends that a 24-

hour medical observation should have been ordered. He believes this alleged negligence to have

arisen from a “racist pattern . . . against people of color” primarily demonstrated by the female

nurses. He demands $1 million in damages.

       The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a “federal question” is presented or the parties are of diverse citizenship and the amount

in controversy exceeds $75,000. A party seeking relief in the district court must at least plead facts

that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to plead such

facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3).

       Plaintiff has failed to state a viable federal question.       Despite having very broadly

referenced defendant’s alleged “discrimination” toward people of color, he has stated no actual

facts or details to support such a claim. See Ashcroft v. Iqbal, 556 U.S. 662, 682 (2009) (“bare

assertions” of “constitutional discrimination claim” are “not entitled to be assumed true”). Plaintiff

cannot “merely invoke his race in the course of a claim's narrative and automatically be entitled to

pursue relief.” Bray v. RHT, Inc., 748 F. Supp. 3, 5 (D.D.C. 1990).

       Put simply, “[e]vents may not have unfolded as Plaintiff wished, but his dissatisfaction . .

. [does] not form a basis” of a claim to violation of a fundamental right. See Melton v. District of

Columbia, 85 F. Supp. 3d 183, 193 (D.D.C. 2015).             And “federal court jurisdiction must

affirmatively appear clearly and distinctly. The mere suggestion of a federal question is not

sufficient to establish the jurisdiction of federal courts.” Johnson v. Robinson, 576 F.3d 522, 522



                                                  2
(D.C. Cir. 2009) (citing Bilal v. Kaplan, 904 F.2d 14, 15 (8th Cir. 1990) (per curiam)).

       To the extent that plaintiff attempts to bring a medical malpractice claim, he has failed to

establish diversity jurisdiction. “For jurisdiction to exist under § 1332, there must be complete

diversity between the parties, which is to say that the plaintiff may not be a citizen of the same

state as any defendant.” Bush v. Butler, 521 F. Supp. 2d 63, 71 (D.D.C. 2007) (citing Owen Equip.

& Erection Co. v. Kroger, 437 U.S. 365, 373–74 (1978)). Here, all parties are located in the

District of Columbia, thereby defeating diversity jurisdiction. See id.

       For all of these reasons, this case is dismissed without prejudice. An order consistent with

this memorandum opinion is issued separately.




                                                       TREVOR N. McFADDEN
Dated: May 25, 2022                                    United States District Judge




                                                 3